Citation Nr: 0722272	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-38 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada



THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent 
disabling for the service-connected lumbar strain with 
herniated nucleus pulposus before September 21, 2006.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for the service-connected lumbar strain with 
herniated nucleus pulposus from September 21, 2006.

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision that 
inter alia continued current 10 percent ratings for the 
service-connected lumbar strain and the service-connected 
asthma.

The rating decision also denied entitlement to an increased 
rating for service-connected migraine headaches and 
entitlement to service connection for eczema.  The veteran 
included these two issues in his May 2005 Notice of 
Disagreement but he did not include those issues in his 
October 2005 substantive appeal.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.200 
(2006); Roy v. Brown, 5 Vet. App. 554 (1993).  (Emphasis 
added.)  Thus, notwithstanding statements made at the January 
2007 Board hearing, the Board's appellate review is limited 
to the issues as styled on the title page.  

In November 2006 the RO issued a Supplemental Statement of 
the Case (SSOC) that increased the evaluation for the 
service-connected asthma to 30 percent effective November 25, 
2003, the date of receipt of the claim, and that also 
increased the evaluation for the service-connected lumbar 
strain to 20 percent effective September 21, 2006.

Inasmuch as evaluations higher than 20 percent and 30 percent 
respectively are available for each of the two disabilities 
above, and since a claimant is presumed to be pursuing the 
maximum available benefit for a given disability, the claims 
for increased evaluations for both disabilities, as reflected 
on the title page, remain viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in January 
2007.  A transcript of that hearing is of record.  During 
that hearing the veteran presented testimony relating to 
evaluation of service-connected migraine headaches and 
entitlement to service connection for claimed eczema; 
however, as noted above, those issues are not before the 
Board.  

The issue of evaluation of the service-connected asthma is 
addressed in the REMAND, which is appended to the decision 
below.  This matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will advise 
the veteran when further action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  Prior to July 27, 2006 the veteran's service-connected 
lumbar spine disability was manifested by flexion greater 
than 60 degrees and combined range of motion greater than 120 
degrees, without evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour, 
and no incapacitating episodes due to intervertebral disc 
syndrome; the preponderance of the evidence is against 
associated neurological impairment, to include but not 
limited to radiculopathy and bowel or bladder impairment 
warranting a separate compensable rating during that time.

3.  From July 27, 2006 the veteran's service-connected lumbar 
spine disability has been manifested by flexion of 45 degrees 
due to pain, but not by ankylosis of the thoracolumbar spine 
or by any incapacitating episodes due to intervertebral disc 
syndrome; the preponderance of the evidence is against 
associated neurological impairment, to include but not 
limited to radiculopathy and bowel or bladder impairment 
warranting a separate compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a service-connected lumbar strain with herniated nucleus 
pulposus before July 27, 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.59, 4.71, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, to include Diagnostic Codes 5237, 5242 
and 5243 (2006).  

2.  The criteria for an evaluation in excess of 20 percent, 
but no more than 20 percent, for a service-connected lumbar 
strain with herniated nucleus pulposus are met from July 27, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.59, 4.71, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, to include Diagnostic 
Codes 5237, 5242 and 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2004, prior to the rating decision on appeal, the 
RO issued the veteran a letter advising him that to establish 
entitlement to an increased rating for a service-connected 
disability the evidence must show that the disability had 
increased in severity.  The veteran had ample opportunity to 
respond prior to the issuance of the rating decision in June 
2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increase and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the January 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2004 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, including military records, VA medical record, and 
records from the Social Security Administration.  The letter 
also advised the veteran that VA would make reasonable 
efforts to help the veteran get such things as medical 
records, employment records, or records from non-Federal 
entities if provided appropriate authorization to do so.  

A follow up letter to the veteran in March 2006 advised the 
veteran, "If you have any information or evidence that you 
have not previously told us about or given us, and that 
information or evidence concerns your level of disability or 
when it began, please tell us or give us that evidence now."  
The veteran had ample opportunity to respond prior to issue 
of the Supplemental Statement of the Case (SSOC) in May 2006.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, 
following the issuance of the March 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the RO readjudicated the 
issues.  See May and November 2006 supplemental statements of 
the case.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be "cured" 
by notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II); see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures: (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett, supra 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statements of the case complied with the applicable due 
process and notification requirements for a decision, both 
constitute a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, such notice was not provided after a readjudication 
of the claim on appeal.  Where such a timing error 
(Peligrini, supra) occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, failure to provide the Dingess notice in 
a timely manner would not have operated to alter the outcome 
in the instant case where the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent for 
the veteran's low back disability prior to July 27, 2006; the 
evidence supports the claim for an increased rating from 10 
to 20 percent for the same disability from July 27, 2006 to 
September 21, 2006, but no more than 20 percent; and the 
preponderance of the evidence is against a rating in excess 
20 percent for the veteran's low back disability from 
September 21, 2006.  Sanders, *5 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  Moreover, the veteran has indicated through 
his representative's briefs submitted on appeal that he has 
knowledge of what is required to establish a higher rating or 
ratings for his low back disability.  In view of the 
foregoing, the Board cannot conclude that this timing of the 
Dingess requirements defect affected the essential fairness 
of the adjudication, and thus, the presumption of prejudice 
is rebutted.  Sanders, *10.  

It is also pertinent to note that the RO notified the veteran 
of all applicable rating criteria in the September 2005 SOC 
and the SSOCs of May 2006 and November 2006.  

Neither in response to the letters cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claims on appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA and private medical records are in the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran has been afforded a hearing before the Board in 
which he presented oral evidence in support of his claim.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that the veteran's 
symptoms have become worse since his last VA examinations in 
July 2006.  That examination was thorough in nature and, with 
consideration of all the other medical evidence of record, 
provides findings that are adequate to rate the veteran's low 
back disability during the periods of time at issue.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The current claim on appeal was received in November 2006.  
Effective on September 26, 2003, disabilities of the spine, 
including intervertebral disc syndrome (IVDS), have been 
rated under a General Rating Formula for Diseases and 
Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

IVDS, formerly DC 5293, is assigned a new diagnostic code (DC 
5243) and is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  

For IVDS, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Rating is based on the total duration of 
incapacitating episodes during the past 12 months.  

As there is no subjective or objective evidence of any 
incapacitating episodes of IVDS, the General Rating Formula 
applies in this case. 

The veteran was treated at the VA outpatient clinic for back 
pain in August 2003. 
The clinician's impression was lumbar strain; the condition 
was treated with muscle relaxants.

The veteran had a VA examination in April 2004 in which he 
complained of daily pain of 6/10 severity.  He also 
complained of stiffness and weakness, with episodic numbness 
to the anterior thigh during flare-up.  He reported flare-ups 
every three months, lasting 2-3 days with pain of 10/10 
severity.  The veteran was observed to walk unaided and to 
not use a back brace.  His functional assessment was 100 
percent mobile and capable of performing activities of daily 
living and driving.

On examination in April 2004 the veteran had no abnormality 
of the spine curvature.  His posture and gait were intact. 
His strength was 5/5.  There was no curvature of the spine 
clinically, although X-rays showed the thoracic spine to have 
scoliosis.  Range of motion was flexion 0 to 85 degrees and 
combined range of motion of 255 degrees.  There was no pain 
on motion, although he reported 5-10 degrees loss of motion 
during flare-up due to pain.  There was no objective evidence 
of painful motion, spasm, weakness or tenderness. There was 
no muscle spasm, guarding or localized tenderness.  There was 
no abnormal gait or abnormal spinal contour, although 
radiographically there was thoracic scoliosis.  The veteran 
did not have abnormal muscle posture, fixed deformity or 
abnormality of the musculature of the back, and there was no 
unfavorable ankylosis.  

Neurological examination in April 2004 revealed no sensory or 
motor deficit.  The veteran denied incapacitating episodes 
due to IVDS during the previous 12 month period.  X-rays 
revealed an impression of moderate L4-5 degeneration 
accompanied by slight endplate hypertrophy and possible 
paraspinous muscle spasm.  

The examiner's diagnosis in April 2004 was moderate L4-5 
degenerative disc disease with myospasm.

The veteran was treated for back pain at the VA outpatient 
clinic in June and July 2004.

VA X-ray of the lumbar spine in September 2004 showed very 
mild kyphosis at the thoracolumbar junction, mild lumbar 
lordosis, very mild lumbar levoscoliosis, and endplate 
degenerative changes at L4-5 with disc space narrowing.  

The veteran had magnetic resonance imaging (MRI) of the 
lumbar spine by Desert Radiologists in October 2004.  The 
interpreter's impression was degenerative disc disease and 
neural foraminal narrowing at L4-5 and L5-S1, and scoliosis 
of the lumbar spine.

The veteran was treated at the VA outpatient clinic for low 
back pain in October 2004 and January 2005.  

The veteran presented to the VA pain clinic in February 2005 
complaining of constant dull aching pain radiating to the 
bilateral hip areas, of 7/10 severity.  He denied radiation 
to the lower extremities but reported occasional paresthesias 
in the left leg.

The veteran had a lumbar spine diskogram at Steinberg 
Diagnostic Medical Imaging Center in February 2005 that 
showed diffuse disc bulging at L4-5 and L5-S1 with disc space 
narrowing, but no evidence of compression fractures and 
lateral alignment was normal.

The veteran also had computed tomography (CT) scan at 
Steinberg Diagnostic Medical Imaging Center in February 2005.  
The interpreter's impression was moderate degenerative disc 
disease at L4-5 and mild degenerative disc disease at L5-S1.

The veteran presented to Las Vegas Surgery Center in March 
2005 complaining of bilateral lumbosacral pain with 
occasional symptoms extending into the posterior thigh and 
calf on the left, reportedly of 8/10 severity.  On 
examination the veteran had non-antalgic gait and sensory 
examination was without deficit.  Range of motion was 
restricted to some degree, especially in flexion, but the 
measurements are not recorded.  Additional pain was reported 
with flexion, and bilateral pain was noted with palpation 
extending into the upper sacral areas.  There was also 
typical low back pain with twisting to the left and right. 

The veteran received steroid injections in April 2005 by Las 
Vegas Surgery Center for lumbar disc protrusion and 
mechanical back pain.  A May 2005 progress notes reports good 
improvement after the injection.

The veteran complained to the VA outpatient clinic in 
September 2005 of constant chronic back pain of 8/10 
severity, without radiation but with associated tingling and 
numbness. He stated that he had received a second epidural 
injection earlier in the month, but that the pain had 
actually increased.  He also indicated a recent onset of 
right lower extremity pain.
  
The veteran had an MRI at Nevada Imaging Center in October 
2005 that showed left dorsolateral disc herniation at L5-S1 
and degenerative disc disease, annular bulging, and neural 
foraminal stenosis with neural encroachment at L4-5.

The veteran had a VA examination on July 27, 2006 and he 
complained of low back pain radiating down both legs at that 
time.  He stated that the pain was of 7/10 intensity.  He 
reported that he had missed four days of work during the past 
12 months due to the condition but he denied incapacitating 
episodes.  The veteran also indicated that he could walk 
without limitation, although at a slow pace.  The veteran was 
observed to walk without a limp and without a cane.

On examination the veteran was tender to palpation over the 
lumbar spine and right buttock.  His range of flexion was 
from 0 to 45 degrees, with pain thereafter.  His combined 
range of motion was 150 degrees prior to onset of pain.  
Motor strength to the lower extremities was 5/5 and sensation 
to pinprick of the lower extremities was normal.  Lumbar 
range of motion was limited by pain but not by weakness, 
fatigability, incoordination, lack of endurance with 
repetitive motion, or flare-ups.  

X-rays of the lumbar spine in July 2006 showed degenerative 
disc disease at L4-5 and mild degenerative disc disease at 
L5-S1.  There was also mild left-sided lumbar curve measuring 
approximately 5 degrees.

The veteran had a VA neurological examination in August 2006.  
The examiner noted that musculoskeletal, cervical, and low 
back symptoms were present, but there was no sensory or motor 
evidence of current radiculopathy.

Based on review of the evidence above, the Board finds that 
prior to July 27, 2006, the veteran's range of motion of the 
thoracolumbar spine included flexion greater than 60 degrees 
and the combined range of motion was greater than 120 
degrees.  There is no evidence of muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  Accordingly, the disorder more closely 
approximated the criteria for the current 10 percent rating 
based upon limitation of motion during the initial period of 
time at issue.

However, the VA examination on July 27, 2006 showed flexion 
limited to 45 degrees prior to onset of pain, which meets the 
criteria for a 20 percent evaluation.  The criteria for a 
rating higher than 20 percent under Diagnostic Code 5242 as 
there is no medical evidence of ankylosis of the 
thoracolumbar spine.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The Board has considered whether additional compensation is 
appropriate due to pain, weakness or fatigability.  The 
General Rating Formula is to be applied with or without 
symptoms of pain, and in any case analysis of the veteran's 
range of motion before and after July 27, 2006 has considered 
the point at which pain began during motion.  There is no 
evidence of additional limitation of motion of the 
thoracolumbar spine due to pain or flare-ups of pain, 
supported by objective findings (38 C.F.R. § 4.40), to a 
degree that would support a rating in excess of 10 percent 
prior to July 27, 2006, nor is there medical evidence of such 
additional limitation of motion due to weakness, 
fatigability, incoordination, or lack of endurance on 
repeated use, or any other symptoms (38 C.F.R. § 4.45).  The 
Board accordingly finds that additional compensation for 
those factors is not warranted prior to July 26, 2006.  

As to the period of time beginning July 27, 2006, a rating in 
excess of 20 percent based upon limitation of motion is not 
possible under 38 C.F.R. § DC 5242.  Where a veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, the factors noted in 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(and in DeLuca, supra) do not apply.  See Johnston v. Brown, 
10 Vet. App. 80 (1997). 

The medical evidence does not show incapacitating episodes 
due to intervertebral disc syndrome during either period of 
time at issue and the preponderance of the evidence is 
against any additional neurological impairment, to include 
but not limited to radiculopathy and bowel or bladder 
impairment warranting a separate compensable rating.  In 
support of these latter findings, the Board notes that, upon 
the April 2004 VA examination, it was specifically reported 
that the veteran denied incapacitating episodes due to 
intervertebral disc syndrome during the previous 12 month 
period and the neurological examination at that time showed 
no motor or sensory deficit.  Upon a VA out-patient clinic 
visit in February 2005, the veteran complained of occasional 
paresthesias in the left leg but denied radiation of pain 
into either lower extremity.  Subsequent examinations noted 
lower extremity pain but motor and sensory examinations 
continued to be essentially normal.  The veteran again denied 
incapacitating episodes when examined by VA in July 2006.  
Motor strength was reported as 5/5 and sensation to pinprick 
in the lower extremities was also normal.   
  
In addition to the medical evidence above the Board has 
considered the lay evidence introduced by the veteran, to 
include his testimony before the Board.  The veteran 
testified to the pain associated with his back disorder; 
however, nothing therein shows that the schedular criteria 
for a higher or separate rating (e.g., ankylosis, 
radiculopathy) are met.
 
Based on the evidence, the Board finds that the criteria for 
a rating of 20 percent, but not more, are met from July 27, 
2006, the date of the VA medical examination documenting the 
increased limitation of flexion of the veteran's 
thoracolumbar spine.    

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's back disability prior to July 
27, 2006; and the veteran's symptoms more closely reflect the 
criteria for a 20 percent rating from that date, the benefit-
of-the-doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  
ORDER

An evaluation in excess of 10 percent for a service-connected 
lumbar strain with herniated nucleus pulposus is denied.

An evaluation of 20 percent for a service-connected lumbar 
strain with herniated nucleus pulposus, but no more than 20 
percent, is granted, effective July 27, 2006.


REMAND

The Board finds that further development is required on the 
issue of evaluation of the service-connected asthma.

Asthma is rated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602.  Rating requires essentially two 
things: diagnostic evidence provided by a pulmonary functions 
test (PFT) and evidence of the medications being taken by the 
claimant.

The file contains a VA examination conducted on July 27, 2006 
in which the examiner refers to a PFT that was conducted on 
July 7, 2006.  The actual PFT is not of record.  The examiner 
cites data from the PFT, but his cites are inconsistent.  
Specifically, the examiner cited FEV-1 as 2.45 liters (77 
percent of predicted), which would result in an FEV-1/FVC of 
54.9 percent.  This is inconsistent with the examiner's 
diagnosis of a "very, very mild reduction in FEV-1/FVC" and 
with the totality of the veteran's objective and subjective 
symptoms as demonstrated by the evidence of record.

The Board accordingly believes that the examiner may have 
erroneously cited the pre-bronchodilator FEV-1 rather than 
the post-bronchodilator FEV-1.  The only way that the Board 
can resolve this inconsistency is to obtain the actual PFT 
for review.  

If the RO is unable to obtain the July 7, 2006 PFT, then the 
veteran must be afforded another VA examination that includes 
pulmonary function tests.

To ensure that all due process requirements are met, in 
addition to performing the development actions as stipulated 
above, the RO should also give the veteran opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  Hence, the RO should also 
undertake any other development and/or notification action 
deemed warranted by VCAA prior to adjudicating the claims on 
appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran a 
letter asking him to identify any VA and 
non-VA medical treatment he has received 
for asthma that is not already of record, 
in sufficient detail for the RO to obtain 
those records.

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.    

3.  Whether or not the veteran responds, 
the RO should obtain the July 7, 2006 VA 
pulmonary function test results and 
associate them with the claims file. 

If the July 7, 2006 VA pulmonary function 
tests cannot be obtained, the RO should 
afford the veteran a new VA examination, 
which includes such studies, to determine 
the severity of his service-connected 
asthma in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for increased initial evaluation for the 
service-connected asthma in light of all 
pertinent evidence and legal authority.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


